Citation Nr: 1456393	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  08-32 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a heart condition, to include as associated with hypertension.

2. Entitlement to service connection for a polycystic kidney disease.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for posttraumatic stress disorder, and if so, whether service connection for PTSD is warranted.

4. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include undifferentiated somatoform disorder, and mood disorder not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	Alpha Veterans Disability Advocates

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1967, including in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that one of the Veteran's original claims was for entitlement to service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  The evidence of record indicates that the Veteran has been diagnosed with undifferentiated somatoform disorder, and mood disorder NOS.  In light of the Court's decision in Clemons, the Board has broadened the issue on appeal and added the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include undifferentiated somatoform disorder, and mood disorder NOS.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of this hearing is associated with the claims file.  
The Board also notes that the Veteran submitted additional evidence after the issuance of the August 2013 supplemental statement of the case.  Because the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration in September 2014, the Board can review this new evidence.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that except for a transcript of the September 2014 Board video conference hearing, such documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

The issues of entitlement to service connection for a polycystic kidney disease, entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include undifferentiated somatoform disorder, and mood disorder NOS, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a heart disability; he has a diagnosis of hypertension, for which he is already service-connected.

2. In a rating decision issued in July 2006, the RO denied entitlement to service connection for PTSD.  Upon receipt of Veteran's statement, the RO readjudicated this issue in an October 2006 rating decision; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year of the issuance of the October 2006 rating decision.

3. Evidence added to the record since the final October 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The criteria for service connection for a heart disorder, to include as associated with hypertension, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2. The October 2006 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

3. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to such issue.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Relevant to the Veteran's claim for service connection for a heart condition, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2007 letter, sent prior to the initial unfavorable decision issued in November 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, it advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran's STRs, personnel records, and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Although the Veteran stated that he was in receipt of social security benefits, he noted that he was not receiving social security benefits based on disability.  Therefore, the Board finds no reason for a remand to obtain these records.     

The Board also notes that the Veteran has been provided with VA examinations with regard to his heart claim.  In this regard, the Board finds that the VA examinations pertaining to the heart claim are adequate because they are based on a review of the Veteran's file, an interview with the Veteran, and full physical examination of the Veteran, together with complete rationale.  Neither the Veteran, nor his representative, argued that the examinations were inadequate.  Therefore, the Board finds such examinations adequate to decide the Veteran's heart claim.

As stated previously, in September 2014, the Veteran testified before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the undersigned noted the issues on appeal.  Additionally, the undersigned explained the Veteran what was needed to substantiate his claims.  Also, testimony regarding the nature of the Veteran's claims was solicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.      

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claims.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.    

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology may only be applied in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  As the Veteran filed his claims after this date, the amended regulations apply.  Such provide that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
A. Service Connection for a Heart Condition

The Veteran claims that he has a heart disability that is a result of his service, or secondary to his hypertension.

The Veteran's STRs are silent as to a diagnosis, treatment, or complaints of a heart problem.  His August 1964 induction examination and the November 1967 separation examination both noted a normal heart.  In fact, during his September 2014 Board video conference hearing, the Veteran admitted that he never had any heart problems in service.  See Hearing Transcript, p. 20.  

An August 2004 echocardiogram from Harris Methodist Southwest showed a normal left ventricular dimension, wall thickness, and systolic function.  There was normal left atrial dimension, and normal-appearing aortic valve.  The valve was not stenotic.  Aortic insufficiency was not detected.  There was mild mitral regurgitation; no pericardial effusion was seen.  

A January 2007 stress echocardiogram report from Frontera noted that there was mild pulmonary insufficiency.  However, the exercise echo was normal.  There were no significant wall motion abnormalities or signs of exercise-induced myocardial ischemia.

A May 2007 report from Fort Worth Heart noted that the Veteran was doing well from a cardiac standpoint, with no exertional chest pain or shortness of breath.  The nuclear scan showed no evidence of stress-induced ischemia.  The report also noted that an echocardiography of February 2007 showed normal left ventricular systolic and diastolic function with mild mitral and tricuspid regurgitation.  The assessment was hypertension.  

An October 2007 VA Heart examination noted that the Veteran did not have exertional chest pain, and that he had a normal heart function.  Physical examination revealed that the heart had regular rhythm.  First and second sounds were normal.  There was sinus arrhythmia.  There were no gallop sounds or murmurs.  The diagnosis was essential hypertension without any apparent complications.  No disease was found.    

A February 2009 radiology report form Harris Methodist Southwest Hospital noted that the Veteran did not have any acute cardiopulmonary disease.  

A February 2011 VA Ischemic Heart Disease examination noted that the Veteran denied any history of myocardial infarction, congestive cardiac failure, palpations, or arrhythmias.  He had evaluation including a stress echo, which was negative for exercise induced ischemia ejection fraction of more than 70 percent in 2007.  He denied any shortness of breath, orthopnea, PND, presyncope, syncope, or lower extremity edema.  Physical examination revealed regular rate and rhythm for S1 and S2.  There was no evidence of coronary artery disease.   

There is no other evidence in the record showing that the Veteran suffered from a heart disability.  

Based on the above evidence, the Board concludes that service connection for a heart disability is not warranted because the Veteran does not have a heart disability, failing to fulfill the requirements of a service connection claim.  None of the aforementioned medical evidence suggests that the Veteran suffered from a heart disease.  There is evidence showing that the Veteran has essential hypertension; however, he is already service connected for this disease.  Because the Veteran does not have a heart disability, service connection cannot be established on either a direct, or a secondary basis.  

In addition to the medical evidence noted above, the Board has considered lay statements provided by the Veteran.  However, in this case, such lay assertions, without more, simply provide no persuasive support for this claim.  

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted, the Board has considered the Veteran's assertions in this regard.  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77.  

The Board notes, however, that in this appeal, the Veteran is not competent to diagnose himself with a heart disability.  This is because such involves non-observable processes outside the realm of the common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose complex medical disorders, such as ischemic heart disease); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have a heart disability upon which to predicate an award of service connection, there can be no valid claim for service connection for a heart disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim must be denied because the first essential criterion for service connection-evidence of a current disability-has not been met. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B. New and Material Evidence for Service Connection for PTSD

The Veteran's original claim for service connection for PTSD was denied in a July 2006 rating decision issued in July 2006.  The RO continued the denial in an October 2006 rating decision.  At such time, the RO considered the Veteran's STRs and personnel records, in addition to outpatient treatment records from North Texas Health Care System, to include records from the Dallas, Bonham, Ft. Worth, and Denton VA Medical Center (VAMC) from July 1994 to July 2006, and Veteran's statements.  The RO denied the Veteran's claim on the basis that he did not have a confirmed stressor, and that he did not have a confirmed diagnosis of PTSD.   

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In an October 2006 letter, the Veteran was advised of the October 2006 denial and his appellate rights.  However, the Veteran did not initiate an appeal of such decision by filing a notice of disagreement.  Furthermore, no further communication regarding his claim of entitlement to service connection for PTSD was received until May 2008, when VA received his application to reopen such claim.  Therefore, the October 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) [(2014)].

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b) and (c).  38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's PTSD claim was received prior to the expiration of the appeal period stemming from the October 2006 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Furthermore, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In this case, because additional STRs or personnel records were not received following the original denial of the PTSD claim in October 2006, 38 C.F.R. § 3.156(c) is not applicable. 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, evidence received since the October 2006 rating decision consists of Veteran's statements, a February 2009 note from the RO conceding the Veteran's stressor, and various VA treatment notes and examinations.  As relevant, a February 2009 VA PTSD examination reflects a diagnosis of mild PTSD.   
     
The Board finds that such newly received evidence provides a basis for reopening the claim for service connection for PTSD.  In this regard, the evidence is "new" because it was not before the RO at the time of the October 2006 rating decision, and is not duplicative or cumulative of evidence previously of record as it shows a diagnosis of PTSD, and concedes the Veteran's stressor.  In this regard, the October 2006 decision denied service connection for PTSD on the basis that there was no diagnosis of PTSD and no confirmed in-service stressor.  The Board notes that in a February 2009 statement, the RO conceded the Veteran's stressor.  There is no evidence to contradict the RO's findings.  As such, the Board also concedes the Veteran's stressor due to his service in Vietnam.  As such, the newly received evidence reveals that the Veteran has a diagnosis of PTSD that may be related to his conceded in-service stressor.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's service connection claim.  Consequently, as new and material evidence has been received, the Veteran's claim of entitlement to service connection for PTSD is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
ORDER

Service connection for a heart condition, to include as associated with hypertension, is denied.

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the issue of entitlement to service connection for a polycystic kidney disease, the Board notes that the Veteran was not provided with a VA examination.  The Veteran contends that he has polycystic kidney disease as a result of Agent Orange exposure in Vietnam.  The Board notes that a February 2009 note from Dr. Linh Le at Dialysis Associates diagnosed the Veteran with polycystic kidney disease.  However, this note does not provide an etiological opinion.  During his September 2014 Board hearing, the Veteran stated that Dr. Le told him that his kidney function had started to decrease and that he was going to be reevaluated in two months.  The Board notes that complete treatment records from Dr. Le are not of record.  The Board also notes that because of the Veteran's Vietnam service, in-service exposure to herbicides is presumed.  See 38 U.S.C.A. § 1116(f).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As stated above, the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for a polycystic kidney disease.  The Board notes that because of a current diagnosis of polycystic kidney disease, and because of the Veteran's Vietnam service, an examination is required to see whether the Veteran's polycystic kidney disease is related to herbicide exposure in Vietnam.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Before providing the Veteran with an examination, however, the AOJ should obtain all treatment records from Dr. Le regarding the Veteran's polycystic kidney disease.      

With regard to the issue of entitlement to service connection for PTSD, the Board notes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Board notes that the record is not clear whether the Veteran has a confirmed diagnosis of PTSD.  

For example, a February 2009 VA PTSD examination diagnosed the Veteran with mild PTSD on Axis I, in addition to undifferentiated somatoform disorder, and mood disorder NOS.  The examiner did not provide an etiological opinion with regard to these diagnoses.  On the other hand, a February 2012 VA PTSD examination noted that the Veteran did not have a diagnosis of PTSD, but instead, has a diagnosis of undifferentiated somatoform disorder by history.  The examiner did not provide an etiological opinion.  Furthermore, the examiner stated that there have not been significant changes since the Veteran's last PTSD examination, which was in February 2009.  However, the examiner did not comment on the PTSD diagnosis of February 2009.  

Moreover, the February 2012 examiner stated that it was at least as likely as not that the Veteran experiences episodes of mildly increased PTSD symptoms when under stress, but he did not currently meet the criteria for PTSD.  However, the examiner did not provide any rationale.  Additionally, the examiner stated that the Veteran's undifferentiated somatoform disorder began in childhood and was not caused by or resulted from military service.  The Board notes that the medical evidence is not adequate to conclude whether the Veteran has a diagnosis of PTSD, and whether his other acquired psychiatric disorders are related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is adequate).  

First, there is discrepancy on whether the Veteran has a diagnosis of PTSD, requiring a remand for a clarification.  Second, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (2014).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

In this case, the evidence of record does not show that the Veteran had a diagnosis of an acquired psychiatric disorder, to include PTSD, upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the disorder was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111.  The Board notes that the February 2012 examiner stated that the Veteran's undifferentiated somatoform disorder began in childhood and it was not caused by military service.  However, the examiner does not state whether there was clear and unmistakable evidence showing that this disorder existed prior to service, and whether the disorder clearly and unmistakably not aggravated by service.  As such, the examiner's opinion is inadequate and a remand is necessary.   

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to identify any VA and non-VA healthcare provider who has treated him for his conditions that are not already associated with the claims file.  Ask him to complete a release form authorizing VA to obtain these records, to specifically include the records from Dr. Linh Le at Dialysis Associates, per his statement during the September 2014 Board hearing.

If the Veteran provides a completed release form, then request the medical records be obtained.  For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA examination in connection with his service connection claim for a polycystic kidney disease.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed polycystic kidney disease is related to the Veteran's presumed in-service exposure to herbicides while he was in Vietnam during service.  For purposes of his or her analysis, the examiner is advised that such exposure has been presumed.  

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts with regard to his claim.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the Veteran's response has expired, arrange for the Veteran to undergo a new VA mental health examination, to include PTSD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The examiner is requested to provide an opinion as to the following:

(a) Determine the diagnoses of any currently-manifested psychiatric disorder(s), including PTSD, undifferentiated somatoform disorder, and mood disorder NOS.  In providing an opinion as to whether the Veteran has PTSD, the examiner should reconcile the different findings of the February 2009 and the February 2012 examiners.  

(b) If the Veteran has a diagnosis of PTSD, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the PTSD is related to the Veteran's established in-service stressor of witnessing troops getting injured as a result of attacks by the Vietcong.  For purposes of his or her analysis, the examiner is advised that such stressor has been conceded.  

(c) If a psychiatric disability other than PTSD is diagnosed, provide an opinion as to whether the psychiatric disorder is at least as likely as not (i.e., 50 percent or greater probability) related to the Veteran's service. 
(d) If the examiner concludes that the Veteran has a psychiatric disability that existed prior to service, the examiner should state whether that psychiatric disability clearly and unmistakably existed prior to service, and whether it was clearly and unmistakably not aggravated by service.  

The examiner should also fully describe the Veteran's lay accounts with regard to his claim.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and arguments on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


